Case 1:19-cv-00831-TWP-MPB Document 51 Filed 02/03/21 Page 1 of 15 PageID #: 465




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

  MICHAEL JUDAY,                                     )
                                                     )
                               Plaintiff,            )
                                                     )
                          v.                         )    Case No. 1:19-cv-00831-TWP-MPB
                                                     )
  FCA US LLC,                                        )
                                                     )
                               Defendant.            )

               ENTRY ON CROSS-MOTIONS FOR SUMMARY JUDGMENT

         This matter is before the Court on Cross-Motions for Summary Judgment filed pursuant to

  Federal Rule of Civil Procedure 56 by Plaintiff Michael Juday ("Juday") and Defendant FCA US

  LLC ("FCA") (Filing No. 33; Filing No. 36). After FCA suspended him from work for thirty days

  following his leave pursuant to the Family and Medical Leave Act of 1993, 29 U.S.C. § 2601

  ("FMLA"), Juday initiated this action asserting claims for FMLA interference and retaliation. On

  March 11, 2020, FCA filed a Motion for Summary Judgment on Juday's two FMLA claims, and

  Juday responded filing a Cross-Motion for Summary Judgment on March 24, 2020. For the

  following reasons, FCA's Motion is granted and Juday's Motion is denied.

                                        I.   BACKGROUND

         FCA is an automotive manufacturer with multiple manufacturing facilities in Indiana

  (Filing No. 35-3 at 3). Juday began working for FCA on February 2, 1998. Throughout his

  employment, he has worked in the skilled trades and, presently, works as a machine repairman and

  coordinator (Filing No. 1 at 2; Filing No. 8 at 2). Juday has, at various times, worked at FCA's

  Indiana Transmission Plant 1, Indiana Transmission Plant 2, and Kokomo Transmission Plant, all

  located in Kokomo, Indiana. He has also worked at FCA's Tipton, Indiana plant. During 2017,
Case 1:19-cv-00831-TWP-MPB Document 51 Filed 02/03/21 Page 2 of 15 PageID #: 466




  Juday was based out of the Kokomo Transmission Plant, but he occasionally had assignments and

  projects in other plants (Filing No. 35-3 at 3; Filing No. 35-1 at 4).

         During 2017, Juday was working as a machine repairman in the professional maintenance

  department at the Kokomo Transmission Plant. He was supervised by Doug Hartman, Casey

  Howard, and Blake Dillinger. He applied for, and received, a position as the coordinator of

  machine repair for the Kokomo Transmission Plant effective January 1, 2018. In 2017, Juday's

  work hours were from 5:48 a.m. to 4:18 p.m., Monday through Thursday. Juday's wife, Becky

  Juday, also works for FCA at the Kokomo Transmission Plant, and during 2017, she worked

  Monday through Thursday, but her shift started at 6:00 a.m. In their employment, Juday and Becky

  Juday are represented by the United Auto Workers – Local 685 (the "Union") (Filing No. 35-1 at

  4, 13; Filing No. 35-3 at 3; Filing No. 36-3 at 26–27).

         FCA has a "Standards of Conduct" policy for all of its hourly employees, including Juday,

  and the standards note that all employees "share a responsibility to behave with integrity." (Filing

  No. 35-3 at 4, 10).     The standards provide that certain behaviors are destructive to work

  performance and culture, and "those behaviors cannot be tolerated." Id. at 10. The standards

  specifically state that "[p]roviding false and/or misleading information to [FCA]" is one

  destructive behavior that would not be tolerated by FCA. Id.

         FCA also maintains an FMLA policy which provides that eligible employees have up to

  twelve weeks of unpaid leave during a calendar year to, among other things, "care for the

  employee's spouse, child or parent with a serious health condition," or "because of an employee's

  own serious health condition." (Filing No. 35-4 at 7.) The policy ensures that, "upon return from

  an FMLA leave, the employee will be restored to his/her former position or equivalent position

  with equivalent pay, benefits, and other terms and conditions of employment." Id. at 12. The



                                                    2
Case 1:19-cv-00831-TWP-MPB Document 51 Filed 02/03/21 Page 3 of 15 PageID #: 467




  FMLA policy explains that "[p]roviding any false or misleading information relative to a requested

  or approved FMLA leave will be cause for disciplinary action, up to and including discharge." Id.

  at 7.

          Juday understood that FMLA leave was permitted only for certain purposes. He understood

  that he could take FMLA leave for his own serious health conditions but that he could not take

  leave for "any" purpose and just call it "FMLA leave." He also understood he would be entitled to

  FMLA leave only to the extent a certification was provided under FCA's policy; otherwise, the

  leave would not be protected under the FMLA. Juday assumed that providing false or misleading

  information relative to a requested or approved FMLA leave, even if he did so only once, would

  be cause for disciplinary action. Juday, through his health care provider, always has provided the

  recertification documentation when it was requested (Filing No. 35-1 at 6; Filing No. 36-3 at 73).

          During 2017, as well as presently, FCA utilized the services of a third party leave

  administrator, Sedgwick Claims Management Services, Inc. ("Sedgwick"), to administer their

  employees' FMLA leave requests. All leave requests are submitted to Sedgwick, which will either

  approve or deny the request; FCA does not review leave requests or communicate leave decisions

  to its employees (Filing No. 35-4 at 2, 4; Filing No. 35-1 at 6).

          While working at FCA, Juday from time to time has requested and has been approved to

  take intermittent leave under the FMLA when his health conditions of back and neck pain, or

  anxiety and depression would flare up. 1 As long as Juday provided a certification, Sedgwick

  approved his FMLA leave. Even when Juday's absences exceeded the frequency or duration of




  1
   Separately, Becky Juday, who suffers from Irritable Bowel Syndrome, also utilized intermittent FMLA leave for her
  serious health condition throughout the year 2017. (Filing No. 37 at 1).



                                                          3
Case 1:19-cv-00831-TWP-MPB Document 51 Filed 02/03/21 Page 4 of 15 PageID #: 468




  his approved leave, FCA did not discipline him; rather, Sedgwick requested additional certification

  information. When Juday returned to work, he always returned to the same position with the same

  supervisor at the same rate of pay. Juday has continued to use FMLA leave after 2017.

         In 2018, FCA suspended Juday from his employment for a one-month period because FCA

  believed that Juday had provided false or misleading information about his FMLA leave to FCA.

  Juday served his suspension from February 6, 2018 to March 7, 2018 (Filing No. 1 at 2; Filing No.

  8 at 3; Filing No. 35-3 at 5; Filing No. 36-3 at 45, 70–72, 78–80, 84–85; Filing No. 35-2 at 4–5, 8;

  Filing No. 35-1 at 24).

         Juday's one-month employment suspension in 2018 occurred after FCA received a

  notification in December 2017 about Juday's FMLA leave. The notification was sent from Ashley

  Lange, absence management team lead at Sedgwick, to Anne Stebbins ("Stebbins"), FCA's

  manager for hourly FMLA administration. Sedgwick informed FCA that Juday and his wife had

  both taken FMLA leave on the same day several times throughout 2017 (Filing No. 35-4 at 2, 4,

  21–22).

         Stebbins was concerned that the pattern identified by Sedgwick—Juday and his wife using

  FMLA leave on the same day many times during the year—could indicate abuse of FCA's FMLA

  leave benefits. She decided to investigate and compiled an attendance history spreadsheet that

  combined Juday's and his wife's lost time. Stebbins identified common dates of absence as well

  as common dates and times of absence. Stebbins' investigation revealed that the Judays had

  twenty-one common dates of absence and twenty-seven additional common dates and times of

  absence in 2017. Juday took FMLA leave on twenty-six of the twenty-seven common dates and

  times of absence. Stebbins also took note of Juday's shift start time of 5:48 a.m., and Becky Juday's

  shift start time of 6:00 a.m. After compiling this information, Stebbins provided the information



                                                   4
Case 1:19-cv-00831-TWP-MPB Document 51 Filed 02/03/21 Page 5 of 15 PageID #: 469




  to the labor relations department at the Kokomo Transmission Plant where Juday and his wife

  worked (Filing No. 35-4 at 4).

         Using the information provided by Stebbins, Joe Boyer ("Boyer"), FCA's Labor Relations

  Representative, interviewed Juday and Becky Juday separately. On January 3, 2018, Boyer

  interviewed Juday with his Union representative present. During the interview, Juday stated that

  his wife's health condition can cause him stress and trigger his anxiety. Juday explained that he

  and his wife have random and unpredictable flare-ups. Juday reported to Boyer that his FMLA

  flare-ups occurred because of his wife's flare-ups about 20–30% of the time. Juday also responded

  that he could not explain how he and his wife took FMLA leave for the same periods of time on

  the same days more than twenty-five times in 2017, and he was not aware it had occurred that

  frequently. (Filing No. 35-3 at 4–5, 23–24.)

         Juday and Becky Juday were interviewed separately by the labor relations department.

  Boyer, the Labor Relations Representative, interviewed Juday with his Union representative

  present. Stebbins reviewed the notes from Boyer's interviews and compared the information with

  the attendance records that she had compiled, which were a cross-reference to show overlapping

  absences of Juday and his wife. Stebbins noted that Juday reported his FMLA flare-ups occurred

  randomly and unpredictably. While Juday told Boyer his FMLA flare-ups occurred because of his

  wife's flare-ups only 20–30% of the time, almost half of his 2017 FMLA tardies were on the same

  dates as his wife's absence/tardy and more than half of his 2017 FMLA absences were on the same

  dates as his wife's absence/tardy. After reviewing all of the information, Stebbins did not believe

  that Juday provided a reason for why he took FMLA leave on so many of the same days as his

  wife in 2017. Stebbins conferred with labor relations representatives and counsel, before




                                                  5
Case 1:19-cv-00831-TWP-MPB Document 51 Filed 02/03/21 Page 6 of 15 PageID #: 470




  concluding that Juday had provided false or misleading information to FCA about his 2017 FMLA

  leave (Filing No. 35-4 at 5).

         On February 6, 2018, Boyer issued a 30-day disciplinary layoff Juday. Becky Juday also

  received a disciplinary layoff. Juday was informed that he was being disciplined for violating

  Standard of Conduct #1: "[p]roviding false and/or misleading information to [FCA]." On that same

  day, February 6, 2018, the Union filed a grievance on Juday's behalf to contest his 30-day

  suspension (Filing No. 35-3 at 5, 27, 29; Filing No. 35-1 at 11). Following the suspension, Juday

  returned to the same position with the same supervisor at the same rate of pay. Juday began using

  FMLA leave around 2010 or 2011, and he has continued to use FMLA leave after 2017 (Filing

  No. 35-1 at 19–20, 24; Filing No. 35-2 at 11–21).

         On February 26, 2019, Juday filed a Complaint in this Court to bring claims against FCA

  for FLMA interference and retaliation (Filing No. 1). After answering the Complaint, FCA filed

  its Motion for Summary Judgment on the two FMLA claims, and Juday filed his Cross-Motion.

  (Filing No. 33; Filing No. 36).

                                    II.   LEGAL STANDARD

         The purpose of summary judgment is to "pierce the pleadings and to assess the proof in

  order to see whether there is a genuine need for trial." Matsushita Elec. Indus. Co. v. Zenith Radio

  Corp., 475 U.S. 574, 587 (1986). Federal Rule of Civil Procedure 56 provides that summary

  judgment is appropriate if "the pleadings, depositions, answers to interrogatories, and admissions

  on file, together with the affidavits, if any, show that there is no genuine issue as to any material

  fact and that the moving party is entitled to a judgment as a matter of law." Hemsworth v.

  Quotesmith.com, Inc., 476 F.3d 487, 489–90 (7th Cir. 2007). In ruling on a motion for summary

  judgment, the court reviews "the record in the light most favorable to the non-moving party and



                                                   6
Case 1:19-cv-00831-TWP-MPB Document 51 Filed 02/03/21 Page 7 of 15 PageID #: 471




  draw[s] all reasonable inferences in that party's favor." Zerante v. DeLuca, 555 F.3d 582, 584 (7th

  Cir. 2009) (citation omitted). "However, inferences that are supported by only speculation or

  conjecture will not defeat a summary judgment motion." Dorsey v. Morgan Stanley, 507 F.3d 624,

  627 (7th Cir. 2007) (citation and quotation marks omitted). Additionally, "[a] party who bears the

  burden of proof on a particular issue may not rest on its pleadings, but must affirmatively

  demonstrate, by specific factual allegations, that there is a genuine issue of material fact that

  requires trial." Hemsworth, 476 F.3d at 490 (citation omitted). "The opposing party cannot meet

  this burden with conclusory statements or speculation but only with appropriate citations to

  relevant admissible evidence." Sink v. Knox County Hosp., 900 F. Supp. 1065, 1072 (S.D. Ind.

  1995) (citations omitted).

         "In much the same way that a court is not required to scour the record in search of evidence

  to defeat a motion for summary judgment, nor is it permitted to conduct a paper trial on the merits

  of [the] claim." Ritchie v. Glidden Co., 242 F.3d 713, 723 (7th Cir. 2001) (citations and quotation

  marks omitted). "[N]either the mere existence of some alleged factual dispute between the parties

  nor the existence of some metaphysical doubt as to the material facts is sufficient to defeat a motion

  for summary judgment." Chiaramonte v. Fashion Bed Grp., Inc., 129 F.3d 391, 395 (7th Cir.

  1997) (citations and quotation marks omitted).

         These same standards apply even when each side files a motion for summary judgment.

  The existence of cross-motions for summary judgment does not imply that there are no genuine

  issues of material fact. R.J. Corman Derailment Serv., LLC v. Int'l Union of Operating Eng'rs.,

  335 F.3d 643, 647 (7th Cir. 2003). The process of taking the facts in the light most favorable to

  the non-moving party, first for one side and then for the other, may reveal that neither side has

  enough to prevail without a trial. Id. at 648. "With cross-motions, [the court's] review of the



                                                    7
Case 1:19-cv-00831-TWP-MPB Document 51 Filed 02/03/21 Page 8 of 15 PageID #: 472




  record requires that [the court] construe all inferences in favor of the party against whom the

  motion under consideration is made." O'Regan v. Arbitration Forums, Inc., 246 F.3d 975, 983

  (7th Cir. 2001) (citation and quotation marks omitted).

                                            III.     DISCUSSION

          The FMLA prohibits employers from retaliating against or interfering with an employee's

  use of or attempt to exercise his right to FMLA leave. See Goelzer v. Sheboygan Cty., 604 F.3d

  987, 995 (7th Cir. 2010); de la Rama v. Ill. Dep't of Human Servs., 541 F.3d 681, 686 (7th Cir.

  2008). An FMLA retaliation claim requires proof of discriminatory or retaliatory intent whereas

  an FMLA interference claim requires proof that the employer denied an employee's benefits under

  the FMLA. Goelzer, 604 F.3d at 995; see also Shaffer v. AMA, 662 F.3d 439, 443 (7th Cir. 2011).

  FCA argues that the evidence shows neither of Juday's FMLA claims is viable and, furthermore,

  Juday's Cross-Motion for Summary Judgment was untimely filed and should be stricken. 2 The

  Court will first address the timeliness of the Cross-Motion and then turn to the two FMLA claims.

  A.      Timeliness of Juday's Cross-Motion for Summary Judgment

          FCA first asks the Court to strike Juday's Cross-Motion for Summary Judgment because it

  was filed late. FCA argues that Juday took the position that summary judgment motions were not

  appropriate for this case, and he never indicated that he was going to file such a motion. The case

  Management Plan, (Filing No. 13), directed that dispositive motions must be filed by February 26,

  2020, and then upon FCA's motion, FCA's deadline was extended to March 11, 2020. Juday waited

  until March 6, 2020, to inform FCA that he intended to file a dispositive motion. Juday filed his




  2
    In its opening brief, FCA initially argued that Juday's FMLA claims were barred by a "statute of limitations" six-
  month window for bringing claims, as agreed to in Juday's employment contract. However, after Juday pointed out
  the fallacy of this argument and raised the case of McKinley v. Rapid Glob. Bus. Sols., Inc., 2017 U.S. Dist. LEXIS
  116780 (S.D. Ind. July 26, 2017), FCA acknowledged in its reply brief that it had omitted that case from its analysis
  and withdrew the argument (Filing No. 41 at 2 n.1). Therefore, the Court will not consider or address the argument.

                                                           8
Case 1:19-cv-00831-TWP-MPB Document 51 Filed 02/03/21 Page 9 of 15 PageID #: 473




  Cross-Motion with his response brief on March 24, 2020, which FCA argues is untimely and

  should be stricken.

         The Court notes that no previous Court orders in this case have prohibited the filing of

  cross-motions for summary judgment. Summary judgment motions practice provides for cross-

  motions, and when utilized, cross-motions often are filed at the time of the response brief. In fact,

  this Court's "Courtroom Procedures and Trial Practice" note the preference for cross-motions for

  summary judgment to be filed with the response brief to the initial summary judgment motion

  (Filing No. 28 at 4). Juday's response brief was timely filed, and he filed his Cross-Motion at the

  same time as his response brief, so the Court denies FCA's request to strike Juday's Cross-Motion

  for Summary Judgment.

  B.     FMLA Interference Claim

         The FMLA makes it "unlawful for any employer to interfere with, restrain, or deny the

  exercise of or the attempt to exercise, any right provided under [FMLA]." 29 U.S.C. § 2615(a)(1).

  To support an FMLA interference claim, a plaintiff must establish, "(1) he was eligible for the

  FMLA's protections, (2) his employer was covered by the FMLA, (3) he was entitled to leave

  under the FMLA, (4) he provided sufficient notice of his intent to take leave, and (5) his employer

  denied him FMLA benefits to which he was entitled." Burnett v. LFW Inc., 472 F.3d 471, 477

  (7th Cir. 2006). "An interference claim does not require an employee to prove discriminatory

  intent on the part of the employer; rather, such a claim requires only proof that the employer denied

  the employee his or her entitlements under the Act." Scruggs v. Carrier Corp., 688 F.3d 821, 825

  (7th Cir. 2012) (internal citation and quotation marks omitted).

         FCA argues that Juday was not denied any FMLA benefits, so Juday cannot establish the

  fifth element to support his FMLA interference claim. It is undisputed Juday was granted FMLA



                                                   9
Case 1:19-cv-00831-TWP-MPB Document 51 Filed 02/03/21 Page 10 of 15 PageID #: 474




  leave each time he requested it, and he was restored to his same job with the same pay each time

  he returned from FMLA leave. Even after Juday returned from his 30-day suspension, he was

  restored to his same job under the same supervisor and with the same pay. Furthermore, Juday

  continues to request and receive FMLA leave. FCA asserts that a plaintiff who is allowed to

  exercise his full FMLA rights each time he requests them cannot demonstrate interference as a

  matter of law. Thus, FCA argues, Juday's FMLA interference claim must be dismissed because

  FMLA benefits have not been denied.

         In response, Juday contends that he is entitled to summary judgment on his FMLA

  interference claim because the first four elements are demonstrated by the undisputed fact that he

  has taken FMLA leave in the past. As to the fifth element, Juday argues that FMLA interference

  also encompasses "us[ing] the taking of FMLA leave as a negative factor in employment actions"

  and "discouraging an employee from using such leave." 29 C.F.R. § 825.220 (b), (c). Juday used

  his FMLA leave in accordance with the approval of FCA, and as certified by his health care

  provider, when he experienced random and unpredictable flare-ups. Juday notes that FCA

  approved his FMLA requests when it received certifications.           Juday argues that FCA's

  investigation of his FMLA leave and the FMLA leave of his wife did not reveal false or misleading

  information provided by Juday. Therefore, Juday argues, FCA could not have had an honest

  suspicion that Juday abused his FMLA leave. And FCA used Juday's taking of FMLA leave as a

  negative factor in suspending him from employment for thirty days. This, Juday asserts, supports

  an FMLA interference claim, and he should be awarded summary judgment.

         FCA replies that an interference claim cannot survive when a plaintiff is granted FMLA

  leave shortly after the occurrence of the adverse employment action at issue. See Curtis v. Costco

  Wholesale Corp., 807 F.3d 215, 223 (7th Cir. 2015) (FMLA leave was provided just days after



                                                 10
Case 1:19-cv-00831-TWP-MPB Document 51 Filed 02/03/21 Page 11 of 15 PageID #: 475




  demotion, so plaintiff could not show his demotion interfered with his use of his FMLA rights).

  FCA argues that Juday continues to request and receive FMLA leave even after his 30-day

  suspension, so an interference claim is not viable. After FCA received notification from its third

  party leave administrator that Juday and his wife Becky Juday had taken a substantial number of

  FMLA absences on the same days in 2017, they were concerned that the Judays may be taking

  absences on the same dates for non-FMLA qualifying reasons. FCA investigated and concluded

  that Juday made false or misleading statements about his FMLA leave. Therefore, FCA had an

  honest suspicion that Juday had abused his FMLA rights, thereby defeating any FMLA

  interference claim. Concerning Juday's argument about 29 C.F.R. § 825.220, FCA explains that

  it issued the 30-day suspension to Juday not because he took FMLA leave but rather because FCA

  honestly believed he had abused his FMLA leave.

         The Court concludes that summary judgment in favor of FCA on the FMLA interference

  claim is appropriate. Juday asserts that FCA used his taking of FMLA leave as a negative factor

  when it suspended him for thirty days; however, the undisputed designated evidence indicates that

  FCA suspended Juday because it believed he abused his FMLA leave by using FMLA leave for

  non-FMLA purposes, thereby providing false or misleading information to FCA. FCA did not use

  Juday's simple taking of FMLA leave as a negative factor when it suspended him.

         The undisputed evidence shows that FCA suspected the Judays were abusing their FMLA

  leave by using it for non-FMLA reasons based on the report from Sedgwick. FCA conducted an

  investigation by reviewing their attendance records and interviewing the Judays. The records

  indicated that the Judays had twenty-one common dates of absence and twenty-seven additional

  common dates and times of absence in 2017, and Juday took FMLA leave on twenty-six of the

  twenty-seven common dates and times of absence. In his interview, Juday said that his flare-ups



                                                 11
Case 1:19-cv-00831-TWP-MPB Document 51 Filed 02/03/21 Page 12 of 15 PageID #: 476




  occurred due to his wife's flare-ups 20–30% of the time, but the records showed that almost half

  of his 2017 FMLA tardies were on the same dates as his wife's absence/tardy, and more than half

  of his 2017 FMLA absences were on the same dates as his wife's absence/tardy. Juday could not

  explain in his interview why he and his wife took FMLA leave for the same periods of time on the

  same days more than twenty-five times in 2017. All of this led to FCA's reasonable and honest

  suspicion that Juday was providing false or misleading information about his use of FMLA leave

  in 2017.

         An employer only needs to show that it had an "honest suspicion" that the employee was

  misusing his FMLA leave to prove that it did not unlawfully interfere with the employee's FMLA

  rights. Scruggs, 688 F.3d at 826. When an employer articulates its reason for taking an adverse

  action, the employees has the burden

          [t]o successfully challenge the honesty of the company’s reasons… she [the employee]
         must specifically rebut those reasons. But an opportunity for rebuttal is not an invitation
         to criticize the employer’s evaluation process or simply to question its conclusion about
         the quality of an employee’s performance. Rather, rebuttal must include facts tending to
         show that the employer’s reasons for some negative job action are false, thereby implying
         (if not actually showing) that the real reason is illegal discrimination.

  Kariotis v. Navistar Int’l Transp. Co., 131 F.3d 672, 677 (7th Cir. 1997). FCA has demonstrated

  its honest suspicion by the undisputed designated evidence. Juday's personal belief that he did not

  give false or misleading information to FCA and that FCA could not have had an honest suspicion

  of FMLA abuse after its investigation is not evidence that FCA did not actually have an honest

  suspicion that Juday abused his FMLA rights. For these reasons, Juday's FMLA interference claim

  fails, and summary judgment in favor of FCA on this claim is appropriate.

  C.     FMLA Retaliation Claim

         "The FMLA provides that it is unlawful for an employer to discharge or in any manner

  discriminate against any employee for opposing any practice the FMLA makes unlawful. The

                                                  12
Case 1:19-cv-00831-TWP-MPB Document 51 Filed 02/03/21 Page 13 of 15 PageID #: 477




  difference between a retaliation and interference theory is that the first requires proof of

  discriminatory or retaliatory intent." Goelzer, 604 F.3d at 995 (internal citations and quotation

  marks omitted). To support an FMLA retaliation claim, "a plaintiff must present evidence that her

  employer took a materially adverse action against her because of her protected activity." Id.

         FCA argues there is nothing in the evidence that supports a finding of retaliatory or

  discriminatory intent on the part of FCA and Juday cannot establish a causal connection between

  his exercise of FMLA leave and his employment discipline. FCA asserts that its honest suspicion

  Juday abused his FMLA leave breaks any causal connection between Juday's FMLA leave and his

  employment discipline.

         FCA points out that it never denied Juday FMLA leave when he provided the proper

  certification. He was properly reinstated whenever he took leave. The only time he suffered an

  adverse employment action was after FCA developed an honest suspicion that Juday abused his

  FMLA leave. This honest suspicion of FMLA abuse, not Juday's use of FMLA leave, is what led

  to Juday's discipline. Additionally, FCA continued to grant Juday FMLA leave even after his

  discipline, thus, even if it was somehow mistaken in its understanding of what occurred, such an

  error or mistake does not change the outcome. It is well-settled that a retaliation claim does not

  give an employee the opportunity to "sit as a 'super personnel department' that reexamines an

  entity's business decisions." Bratcher v. Subaru of Ind. Auto. Inc., 458 F. Supp. 2d 753, 762 (S.D.

  Ind. 2006). FCA also argues that Juday has no evidence of similarly-situated employees who did

  not exercise FMLA rights being treated more favorably. Moreover, even if Juday could establish

  a prima facie case of retaliation, FCA relied on a legitimate, non-discriminatory reason for

  disciplining Juday—an honest suspicion of Juday's FMLA abuse. And Juday has no evidence that

  this reason for discipline was a pretext for retaliation. His own speculation is insufficient.



                                                   13
Case 1:19-cv-00831-TWP-MPB Document 51 Filed 02/03/21 Page 14 of 15 PageID #: 478




         Juday responds that there is no question that he engaged in protected activity by seeking,

  requesting, and taking FMLA leave. He further asserts that there is no dispute that FCA took

  adverse employment action against him when it suspended his employment for thirty days. Juday

  argues that the evidence shows there is a causal connection between the two. He asserts that FCA's

  investigation could not have given rise to an honest suspicion that he abused his FMLA leave, and

  he did not, in fact, provide any false or misleading statements to FCA. Juday argues that FCA

  stated he was suspended for his use of FMLA leave. Juday also argues that FCA has not identified

  any specific false or misleading statements Juday made to FCA, so FCA has been ambiguous in

  its reasoning, thereby showing an inference of retaliation. Juday asserts that FCA has provided

  inconsistent reasons for its discipline of Juday—FMLA abuse and providing false or misleading

  statements to FCA—and these inconsistent reasons show pretext on the part of FCA.

         In the previous section deciding the FMLA interference claim, the Court already discussed

  the issues and arguments concerning FCA's honest suspicion that Juday abused his FMLA rights.

  The Court's analysis and conclusions apply equally to the FMLA retaliation claim and are

  incorporated herein. The evidence supports FCA's reasonable and honest suspicion that Juday

  abused his FMLA rights. Contrary to Juday's allegation, the evidence indicates FCA stated Juday

  was suspended for FMLA abuse, not for FMLA use. Additionally, concerning Juday's argument

  that FCA was ambiguous or inconsistent in its reasoning for disciplining him, the evidence

  indicates otherwise. Juday was informed that he was being disciplined for making false or

  misleading statements to FCA, and this specifically occurred when he took leave for FMLA

  reasons, but then FCA concluded that he had taken the leave for non-FMLA reasons. Thus, the

  false or misleading statements were Juday's requests to use FMLA leave in 2017 when FCA did

  not believe he was using every day of such leave for an FMLA-qualifying reason.



                                                 14
Case 1:19-cv-00831-TWP-MPB Document 51 Filed 02/03/21 Page 15 of 15 PageID #: 479




         The evidence does not support a discriminatory or retaliatory intent on the part of FCA.

  Juday's characterization of the evidence and the allegedly ambiguous or inconsistent reasons do

  not show pretext by FCA. Furthermore, the evidence does not show a causal connection between

  Juday's use of FMLA leave and his suspension. Juday was always granted FMLA leave when

  requested and certified; he was always reinstated to his prior job with the same pay; he was

  suspended for thirty days after FCA suspected he abused his FMLA rights; he again was reinstated

  to his prior job with the same pay after the suspension; and he continues to request and receive

  FMLA leave since his suspension. The evidence does not support an FMLA retaliation claim, so

  the Court grants summary judgment in favor of FCA on this claim.

                                    IV.    CONCLUSION

         For the foregoing reasons, the Court GRANTS FCA's Motion for Summary Judgment

  (Filing No. 33) and DENIES Juday's Cross-Motion for Summary Judgment (Filing No. 36).

  Juday's FMLA claims are dismissed, and Final Judgment will issue under separate order.

         SO ORDERED.

  Date: 2/3/2021



   DISTRIBUTION:

   Bryan K. Bullock                                    Tiaundra Marie Foster
   BIESECKER DUTKANYCH & MACER LLC                     OGLETREE DEAKINS NASH SMOAK
   bbullock@bdlegal.com                                & STEWART, P.C.
                                                       tiaundra.foster@ogletree.com
   Andrew Dutkanych, III
   BIESECKER DUTKANYCH & MACER LLC                     Bonnie L. Martin
   ad@bdlegal.com                                      OGLETREE DEAKINS NASH SMOAK
                                                       & STEWART, P.C.
   Ryan William Sullivan                               bonnie.martin@ogletree.com
   BIESECKER DUTKANYCH & MACER LLC
   rsullivan@bdlegal.com



                                                15
